Citation Nr: 0408467	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable, active service from September 1968 
to September 1972.

This appeal arises from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that a claim of 
entitlement to service connection for a psychiatric disorder 
was not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.  

In July 1998, the Board remanded the case for an examination 
and additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's psychiatric disorder is of service origin.


CONCLUSION OF LAW

A psychiatric disorder was incurred during active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, the law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The 
implementing regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  
Such action was accomplished by means of statement of the 
case, the supplemental statements of the case, and an August 
1998 letter from the RO to the veteran.  In April 2002 the 
Board informed the veteran of the provisions of the VCAA as 
well as informing the veteran that he needed to identify 
relevant evidence and provide contact information.  These 
documents informed the veteran of the relevant criteria, and 
evidence needed, by which entitlement to service connection 
for a psychiatric disorder could be granted.  He was also 
notified of the information needed through letters from VA 
seeking additional evidence.  In particular, in August 1998, 
he was notified by the RO that the Board had returned his 
case to the RO, and that additional information was needed.  
He was advised that he was to furnish the names and addresses 
of all health care providers who have treated him for his 
psychiatric disorder, which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the Supplemental Statement of the Case furnished 
the veteran and his representative in October 2002 sets forth 
the duty to assist requirements of the VCAA.  In view of 
these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Such action has been accomplished, as 
noted above, by the Board remand and by the letters sent to 
the appellant.  The Board concludes that all pertinent 
evidence has been obtained, and that no further development 
of the case is warranted.  VA has satisfied its duties to 
notify and assist the appellant in this case and no unfair 
prejudice to the veteran will result from adjudication at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  This 
is especially so because the decision of the Board in this 
decision is favorable to the veteran.


I. FACTUAL BACKGROUND

The service medical records (SMR's) show that at the time of 
the entrance examination the veteran gave a history of 
dizziness or fainting spells, and nervous trouble.  The 
entrance examiner clinically evaluated the veteran's 
psychiatric condition as normal.

The SMR's include a treatment note of December 1969, which 
indicates that the veteran suffered from headaches and 
sweated profusely after taking what was described as a minor 
but embarrassing fall plus a head injury.  There was no loss 
of consciousness.  It was remarked that there had been 
frequent visits to the emergency room in the last week.  The 
veteran described current sources of tension at that time to 
include considerable conflict in his recent marriage, too 
much responsibility, and domestic problems.  He was seen at 
the dipsensary in February 1970.  At that time he complained 
of a sore throat and fainting spells when he was taking a 
deep breath.

In June 1972, shortly before separation from service, the 
veteran completed another report of medical history.  At this 
time, he indicated that he had a history of nervous trouble 
plus depression or excessive worry.  The report further 
states that the veteran had worry and nervous trouble due to 
personal problems.

The veteran was examined and treated intermittently at 
private and VA facilities from 1976 to 1998 for various 
disorders.  Beginning in the late 1990s, he began receiving 
treatment at VA facilities and underwent VA examinations for 
his psychiatric disorder.  Diagnoses of anxiety, depression, 
mood disorder, and panic disorder with agoraphobia, among 
others, have been given at various times.  

In a December 1997 statement, the veteran indicated that he 
started to become nervous in 1968.  He stated that while he 
was on patrol he started to feel like he was having a heart 
attack.  He had trouble breathing, was sweating, and felt 
weak.  He recalled that the treating physician said it was 
nerves, and that about an hour later he started to feel 
better.  The veteran went on to state that he had several 
other anxiety and panic attacks after the initial one, which 
he went on to describe in some detail.  

In March 1998, the veteran underwent a VA mental disorders 
compensation and pension examination.  During his interview, 
he was very cooperative and presented his symptoms in a 
coherent manner without any particular hesitation.  He was 
calm and relaxed, showing no deviation regarding symptoms of 
anxiety or depression.  He stated that he was a little bit 
anxious about the examination earlier that morning and 
developed a headache that he still had.  Content of thoughts 
seemed to indicate a history of panic attacks which, 
according to the veteran, started while he was on active duty 
and had been going off and on for a number of years.  His 
symptoms appeared to be bothering him at the present time, 
[although they] were a little better now with present 
medications.  He stated that he has not been drinking since 
1996.  Cognitive functions were within normal limits.  He 
showed insight into his problem and his judgment was 
adequate.  The Axis I diagnosis was panic attacks with 
agoraphobia.  Diagnoses on Axis II were none; Axis III, 
deferred, and, Axis IV, mild.  The examiner assigned a Global 
Assessment of Functioning (hereinafter GAF) score of 62 for 
today, with 62 for the past twelve months [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 61 to 70 is 
indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2003)].  

The veteran underwent a VA mental disorders compensation and 
pension examination in March 1999.  The examiner reviewed the 
claims file.  The veteran stated that his panic attacks dated 
back to basic training.  He recalled an incident where he was 
standing in line and broke out in a hot sweat with his heart 
beating rapidly.  He could barely see and his legs were weak.  
These symptoms continued approximately for two hours.  A 
second incident occurred where his heart started beating 
fast, he became flushed, his limbs became weak, and he became 
hotter and hotter.  His mouth went dry and he saw dots in 
front of his eyes.  He stated that he was taken to the base 
emergency room late that night.  He reported that these 
episodes seemed to come out of the blue and could last from 
one-half hour to several hours.  He reported another very bad 
attack in the Philippines.  He was out on post with his dog 
when it happened.  He radioed for help, but no one ever came 
to relieve him.  He finally had to pop a flare for attention.  
He was taken to an emergency room on the base and lost 
consciousness while there.  He went on to state that his 
panic attacks continued to happen but that he stopped 
reporting them because he was afraid he would get a medical 
discharge rather than an honorable discharge.

The March 1999 VA examination report also notes that in 1990, 
the veteran was hospitalized for anxiety and depression at a 
private facility because he was taking up to eight Xanax(r) per 
day and drinking too much.  The veteran went on to describe 
his current history relating to the disorder, to include 
difficulty with employment.  

The March 1999 VA examiner explained that the GAF score 
reflects psychological symptoms of moderate intensity, which 
affect both his social and occupation functioning.  Past 
records indicated that the veteran's anxious symptoms started 
in the later part of the 1980's, about the time of his 
divorce.  Other statements suggest that he had at least one 
depressive episode before he was in the military.  A suicide 
attempt when he was a senior in high school was mentioned.  

The examiner stated that inconsistencies in the record called 
into question the veracity of the claimant and that in this 
case multiple inconsistencies were noted.  The examiner added 
that it is as likely as not that the veteran's current 
disabling psychiatric symptoms are due to a panic disorder, 
which according to the veteran, started while he was in the 
military.  The diagnoses were: Axis I, panic disorder with 
agoraphobia, substance abuse, in remission by patient report; 
Axis II, deferred; Axis III, none; Axis IV, psychosocial 
stressors, none; Axis V, GAF 60 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 51 to 60 is indicative of 
moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  38 C.F.R. § 4.125 (2003)].

II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. 
§ 3.306(a) and (b) (2003); Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

To summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Before entering active duty service and in June 1968, the 
veteran completed a report of medical history.  In this 
report the veteran indicated that he had a history of 
dizziness or fainting spells, and nervous trouble.  However, 
at that time psychiatric examination showed that the veteran 
was clinically normal.  While in service, a treatment note of 
December 1969 indicates that the veteran was suffering from 
headaches and sweating profusely after a minor but 
embarrassing fall.  The veteran described sources of tension 
at that time to include considerable conflict in his 
marriage, too much responsibility, and other domestic 
problems.  While these signs might suggest a preexisting 
mental disorder, none of this evidence meets the threshold of 
clear and unmistakable evidence that a mental disorder 
existed prior to entry into service.  Accordingly, the Board 
finds that the presumption on soundness on enlistment has not 
been rebutted.  Therefore the issue before the Board is 
whether a current psychiatric disorder is of service origin.

In this regard, the service medical records show that the 
veteran was treated n December 1969, for headaches and 
sweating profusely after taking what was described as a minor 
but embarrassing fall plus a head injury and again in 
February 1970 for fainting spells.  These episodes are 
suggestive of panic attacks and lend credence to the medical 
history reported by the appellant.  .

In March 1999 the VA examiner stated that it was at least as 
a likely as not that the veteran's current disabling 
psychiatric symptoms began while the veteran was in the 
military according to the veteran.

Accordingly, the Board finds that the evidence is equipoise 
and as such the benefit of the doubt is in the veteran's 
favor.  Thus, service connection forma psychiatric disorder 
is warranted.  38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



